Case: 1:20-cv-04699
      1:19-cv-07915 Document #: 59-4
                                52-2 Filed: 09/09/20 Page 1 of 31 PageID #:1313
                                                                         #:2185




                           EXHIBIT 2
  Case:
   Case:1:20-cv-04699
        1:19-cv-07915
          1:20-cv-02810Document
                        Document#:#:59-4
                                   52-2
                                     32 Filed:
                                         Filed: 06/12/20
                                                09/09/20 Page
                                                         Page 12 of
                                                                 of 30
                                                                    31 PageID
                                                                       PageID #:597
                                                                              #:2186
                                                                              #:1314




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 E.R., a Minor, through her Guardian, L.H.,
 K.M., a Minor, through her Guardian, C.M.,
 D.M., a minor, through her Guardian, D.H.,
 L.B., a minor, by and through his or her
 guardian, Molly Janik, H.S., a Minor, through        No. 1:20-cv-02810
 her Guardian, J.S., each individually and on
 behalf of all others similarly situated,             CONSOLIDATED ACTION

       Plaintiffs,                                    Hon. John Z. Lee

 v.                                                   JURY TRIAL DEMANDED

 TIKTOK, INC. and BYTEDANCE, INC.,

       Defendants.



                     CONSOLIDATED CLASS ACTION COMPLAINT

       Plaintiffs, E.R., a minor, by and through her Guardian L.H., K.M., a minor, by and through

her Guardian C.M., D.M., a minor, by and through her Guardian D.H, L.B., a minor, by and

through his or her Guardian Molly Janik, and H.S., a minor by and through her Guardian J.S., each

individually and on behalf of a Class of all others similarly situated as defined below (the “Class”),

by and through their attorneys, bring the following Consolidated Class Action Complaint

(“Complaint”) pursuant to Rule 23 of the Federal Rules of Civil Procedure, against Defendants

TikTok, Inc. (“TikTok”) and ByteDance, Inc. (“ByteDance”) (collectively the “Defendants”).

They allege the following based upon personal knowledge as to themselves and their own actions,

and, as to all other matters, allege, upon information and belief and investigation of their counsel,

as follows:
    Case:
     Case:1:20-cv-04699
          1:19-cv-07915
            1:20-cv-02810Document
                          Document#:#:59-4
                                     52-2
                                       32 Filed:
                                           Filed: 06/12/20
                                                  09/09/20 Page
                                                           Page 23 of
                                                                   of 30
                                                                      31 PageID
                                                                         PageID #:598
                                                                                #:2187
                                                                                #:1315




                                  NATURE OF THE ACTION

        1.     Defendants operate the social media platform TikTok (formerly Musical.ly), one of

the most popular entertainment apps for mobile devices in the United States and the world.

        2.     The TikTok app allows users to create and share 15-second videos - typically of

people doing activities such as dancing, lip-syncing, and stunts - and boasts a fanbase of more than

two billion worldwide, the vast majority of whom are teenagers and children.1

        3.       TikTok’s owner, ByteDance, was founded in 2012 and remains based in Beijing,

China. ByteDance is well known as a hit app factory that has spent the last decade using

technologies such as artificial intelligence and facial recognition.2 TikTok currently has

approximately 2.4 million active daily users, many of whom are minors. This action seeks to

ensure that the privacy of Illinois minors who use TikTok is adequately protected.

        4.     Plaintiffs and class members have particular concerns here given TikTok’s reported

connections to the Chinese government, which have very recently come under close public

scrutiny. Several U.S. Senators have formally requested that the Intelligence Community conduct

an assessment of the national security risks posed by TikTok.3 Recognizing the serious ongoing

threat posed by TikTok, prominent U.S. Senators wrote to the FTC on May 29, 2020 that, “[f]aced




1
     Paige Leskin, TikTok Surpasses 2 Billion Downloads and Sets a Record for App Installs in a
Single     Quarter,     Business      Insider       (April     30,     2020),  available     at
https://www.businessinsider.com/tiktok-app-2-billion-downloads-record-setting-q1-sensor-
tower-2020-4 (last accessed June 12, 2020); see also Maryam Moshin, 10 TikTok Statistics That
You Need To Know in 2020, Oberlo (February 17, 2020), available at
https://www.oberlo.com/blog/tiktok-statistics (last accessed June 12, 2020).
2
   Shelly Banjo, Worries That TikTok Is A Threat To National Security Have Merit, at
https://www.bloomberg.com/news/newsletters/2019-10-29/worries-that-tiktok-is-a-threat-to-
national-security-have-merit (last accessed June 12, 2020).
3
     See Letter to Acting Director Maguire, October 23, 2019, attached hereto as Exhibit A
                                                 1
    Case:
     Case:1:20-cv-04699
          1:19-cv-07915
            1:20-cv-02810Document
                          Document#:#:59-4
                                     52-2
                                       32 Filed:
                                           Filed: 06/12/20
                                                  09/09/20 Page
                                                           Page 34 of
                                                                   of 30
                                                                      31 PageID
                                                                         PageID #:599
                                                                                #:2188
                                                                                #:1316




with compelling evidence that this wildly popular social media platform is blatantly flouting

binding U.S. privacy rules, the FTC should move swiftly to launch an investigation and forcefully

hold violators accountable for their conduct.”4

        5.      Because of data privacy concerns, some U.S. military branches have even banned

the use of the app on government-issued phones. Republican Senator Josh Hawley called for a

total ban on the use of the app across the United States.5 Reddit CEO and co-founder Steve

Huffman called TikTok “fundamentally parasitic” due to privacy concerns.6

        6.      In fact, the Department of Defense recently expressed concern over TikTok’s

“popularity with Western Users, and its ability to convey location, image and biometric data to its

Chinese parent company, which is legally unable to refuse to share data to the Chinese

Government,” going so far as to issue an internal memo to encourage its employees to avoid

installing the app.7

        7.      Plaintiffs bring this class action against TikTok for violations of Illinois’ Biometric

Information Privacy Act (“BIPA”), 740 ILCS §14/1, et seq. BIPA prohibits, among other things,




4
    See Letter to the Federal Trade Commission Chairman and Commissioners, May 29, 2020,
attached hereto as Exhibit B (emphasis added).
5
  TJ McCue, Is TikTok Raiding Your Privacy in 2020? Here Is How To Stop It, available at
https://www.forbes.com/sites/tjmccue/2020/02/13/is-tiktok-raiding-your-privacy-in-2020-here-
is-how-to-stop-it/#1e34f6b569c8 (last accessed June 12, 2020).
6
  Chaim Gartenberg, Reddit CEO Says TikTOk Is “Fundamentally Parasitic,” Cites Privacy
Concerns, available at https://www.theverge.com/2020/2/27/21155845/reddit-ceo-steve-
huffman-tiktok-privacy-concerns-spyware-fingerprinting-tracking-users (last accessed June 12,
2020).
7
 Jason Aten, The Department of Defense Is Warning People Not to Use TikTok Over National
Security Concerns, Forbes (January 9, 2020) (quoting internal memo), available at
https://www.inc.com/jason-aten/the-department-of-defense-is-warning-people-not-to-use-tiktok-
over-national-security-concerns.html (last accessed June 12, 2020) (emphasis added).
                                                  2
    Case:
     Case:1:20-cv-04699
          1:19-cv-07915
            1:20-cv-02810Document
                          Document#:#:59-4
                                     52-2
                                       32 Filed:
                                           Filed: 06/12/20
                                                  09/09/20 Page
                                                           Page 45 of
                                                                   of 30
                                                                      31 PageID
                                                                         PageID #:600
                                                                                #:2189
                                                                                #:1317




private entities from collecting, capturing, obtaining, disclosing, redisclosing, disseminating or

profiting from the biometric identifiers or information of an individual without providing written

notice and without obtaining a written release from the impacted individual or his or her authorized

representative. BIPA also requires private entities in possession of biometric identifiers to adopt

retention and destruction policies and to take measures to prevent the release of that information.

        8.     As alleged in detail below, Defendants, through the TikTok app, collected,

captured, obtained, stored and, upon information and belief, disclosed and otherwise disseminated

Illinois resident minor TikTok users’ biometric information.

        9.     Various features of the TikTok app, including its alleged “Face Swap” feature,

automatically scan and collect user’s biometric identifiers, even for users who have not created

accounts.8

        10.    TikTok accesses its users’ data for various purposes, including tracking users by

age, gender, location, operating system, and interest in order to attract marketing and ad sales. By

collecting and filtering this user data, TikTok offers a sophisticated targeted ad and marketing

platform that allows its ad clientele to hone into their target demographics with shocking

precision.9




8
  See Peter Suciu, TikTok’s Deepfakes Just The Latest Security Issue For The Video Sharing App,
Forbes (January 7, 2020), available at
https://www.forbes.com/sites/petersuciu/2020/01/07/tiktoks-deepfakes-just-the-latest-security-
issue-for-the-video-sharing-app/#707ead6970a2 (last accessed June 12, 2020). See also Jesse
Hirsh, New Platform, Old Problems: How TikTok Recreates the Regulatory Challenge that Came
Before It, Canadian Centre for International Governance Innovation (May 18, 2020) available
at https://www.cigionline.org/articles/new-platform-old-problems-how-tiktok-recreates-
regulatory-challenges-came-it (last accessed June 12, 2020).
9
 See Maria Mellor, Why is TikTok creating filter bubble based on your race?, Wired (February
28, 2020), available at https://www.wired.co.uk/article/tiktok-filter-bubbles (last accessed June
12, 2020).
                                                 3
  Case:
   Case:1:20-cv-04699
        1:19-cv-07915
          1:20-cv-02810Document
                        Document#:#:59-4
                                   52-2
                                     32 Filed:
                                         Filed: 06/12/20
                                                09/09/20 Page
                                                         Page 56 of
                                                                 of 30
                                                                    31 PageID
                                                                       PageID #:601
                                                                              #:2190
                                                                              #:1318




       11.     Defendants engaged in this conduct: (a) without adequately informing the impacted

minors, including minor Plaintiffs and their parents or lawful guardians, and the minor members

of the proposed class (the “Class Members”) and their parents or lawful guardians, that biometric

identifiers were being collected, captured, obtained, disclosed, redisclosed or otherwise

disseminated; (b) without informing the impacted minors, and their parents or lawful guardians, in

writing of the purpose of the collection, capture, obtainment, disclosure, redisclosure and

dissemination of the biometric identifiers and information; and (c) without seeking and obtaining

consent or written releases from such impacted minors and their parents or lawful guardians.

       12.     As the Illinois General Assembly has found and both the Illinois Supreme Court

and Seventh Circuit Court of Appeals have confirmed, the harm to Plaintiffs and Class Members

as a result of the BIPA violations alleged herein has already occurred.

       13.     Further, as businesses worldwide compete to develop ever more advanced facial

recognition technology, the race for data imperils the privacy of individuals everywhere. Public

policy in Illinois provides that given the risks of unwanted data collection and disclosure, citizens

need the power to make decisions about the fate of their unique biometric identifiers and

information. Defendants’ actions robbed Plaintiffs and Class Members of that power.

       14.     Defendants’ conduct is particularly brazen given that it is specifically directed at

minors and involves the misuse of their biometric information without seeking parental consent.

       15.     Plaintiffs bring this Class Action Complaint seeking: (a) statutory damages of

$5,000 per BIPA violation, or, alternatively, if Defendants acted negligently, $1,000 per BIPA

violation, along with attorneys’ fees and costs; (b) disgorgement of Defendants’ ill-gotten gains

derived from the use of the unlawfully-acquired data; and (c) an injunction (i) barring Defendants

from any further use of minors’ biometric identifiers and information; (ii) barring Defendants from



                                                 4
  Case:
   Case:1:20-cv-04699
        1:19-cv-07915
          1:20-cv-02810Document
                        Document#:#:59-4
                                   52-2
                                     32 Filed:
                                         Filed: 06/12/20
                                                09/09/20 Page
                                                         Page 67 of
                                                                 of 30
                                                                    31 PageID
                                                                       PageID #:602
                                                                              #:2191
                                                                              #:1319




continuing to collect, capture, obtain, disclose, redisclose, disseminate and profit from Plaintiffs’

and Class Members’ biometric identifiers and information; (iii) requiring Defendants to delete and

destroy all biometric identifiers and information in their possession, custody and control; and (iv)

requiring Defendants to claw back the biometric identifiers and information from any third parties

to whom Defendants disclosed, redisclosed or disseminated it.

                                                 PARTIES

       16.     At relevant times, Plaintiff E.R., a minor, was and remains an Illinois resident.

Plaintiff E.R.’s Guardian, L.H. was also, at relevant times, and is through the date of this filing an

Illinois resident. Defendants performed facial geometric scans of Plaintiff E.R. through Plaintiff

E.R.’s use of the TikTok app, while Plaintiff E.R. resided in Illinois. Like tens of thousands or

more other Class Members in Illinois, Plaintiff E.R. downloaded the TikTok app in Illinois and

uploaded videos to the app in Illinois.

       17.     At relevant times, Plaintiff K.M., a minor, was and remains an Illinois resident.

Plaintiff K.M.’s Guardian, C.M. was also, at relevant times, and is through the date of this filing

an Illinois resident. Defendants performed facial geometric scans of Plaintiff K.M. through

Plaintiff K.M.’s use of the TikTok app, while Plaintiff K.M. resided in Illinois. Like tens of

thousands or more other Class Members in Illinois, Plaintiff K.M. downloaded the TikTok app in

Illinois and uploaded videos to the app in Illinois.

       18.     At relevant times, Plaintiff D.M., a minor, was and remains an Illinois resident.

Plaintiff D.M.’s Guardian, D.H. was also, at relevant times, and is through the date of this filing

an Illinois resident. Defendants performed facial geometric scans of Plaintiff D.M. through

Plaintiff D.M.’s use of the TikTok app, while Plaintiff D.M. resided in Illinois. Like tens of




                                                  5
  Case:
   Case:1:20-cv-04699
        1:19-cv-07915
          1:20-cv-02810Document
                        Document#:#:59-4
                                   52-2
                                     32 Filed:
                                         Filed: 06/12/20
                                                09/09/20 Page
                                                         Page 78 of
                                                                 of 30
                                                                    31 PageID
                                                                       PageID #:603
                                                                              #:2192
                                                                              #:1320




thousands or more other Class Members in Illinois, Plaintiff D.M. downloaded the TikTok app in

Illinois and uploaded videos to the app in Illinois.

       19.     At relevant times, Plaintiff L.B., a minor, was and remains an Illinois resident.

Plaintiff L.B.’s Guardian, Molly Janik, was also, at relevant times, and is through the date of this

filing an Illinois resident. Defendants performed facial geometric scans of Plaintiff L.B. through

Plaintiff L.B.’s use of the TikTok app, while Plaintiff L.B. resided in Illinois. Like tens of

thousands or more other Class Members in Illinois, Plaintiff L.B. downloaded the TikTok app in

Illinois and uploaded videos to the app in Illinois.

       20.     At relevant times, Plaintiff H.S., a minor, was and remains an Illinois resident.

Plaintiff H.S.’s Guardian, J.S. was also, at relevant times, and is through the date of this filing an

Illinois resident. Defendants performed facial geometric scans of Plaintiff H.S. through Plaintiff

H.S.’s use of the TikTok app, while Plaintiff H.S. resided in Illinois. Like tens of thousands or

more other Class Members in Illinois, Plaintiff H.S. downloaded the TikTok app in Illinois and

uploaded videos to the app in Illinois.

       21.     Defendant TikTok, Inc. is a California corporation with its principal place of

business in Culver City, California. TikTok, Inc. has a registered agent in Illinois.

       22.     Defendant ByteDance, Inc. is a Delaware corporation with its principal place of

business in Palo Alto, California. ByteDance, Inc. has a registered agent in Illinois.

       23.     Based on Plaintiffs’ investigation and the evidence obtained concerning the direct

culpability of the U.S. based Defendants, Plaintiffs do not name, at this time, the following related

foreign entities: Musical.ly n/k/a TikTok, Ltd. (a Cayman Islands corporation with its principal

place of business in Shanghai, China), Beijing ByteDance Technology Co. Ltd. (“Beijing

ByteDance”) (a privately held company headquartered in Beijing, China) or ByteDance Co., Ltd.



                                                  6
  Case:
   Case:1:20-cv-04699
        1:19-cv-07915
          1:20-cv-02810Document
                        Document#:#:59-4
                                   52-2
                                     32 Filed:
                                         Filed: 06/12/20
                                                09/09/20 Page
                                                         Page 89 of
                                                                 of 30
                                                                    31 PageID
                                                                       PageID #:604
                                                                              #:2193
                                                                              #:1321




(the owner of Bejing ByteDance headquartered in Beijing, China) (together, the “Chinese

Entities”). Plaintiffs reserve their rights to seek discovery from Defendants concerning the

involvement of the Chinese Entities and to name them as defendants in the future should that

discovery or further investigation reveal an appropriate jurisdictional basis for doing so.

                                 JURISDICTION AND VENUE

       24.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (the “Class Action

Fairness Act”) because sufficient diversity of citizenship exists between the parties in this action,

the aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and

there are 100 or more members of the Class. Because it is estimated that the Class will have

thousands of members and Defendants’ intentional and reckless violations of BIPA are punishable

by statutory damages of $5,000 per violation, the amount in controversy is well in excess of

$5,000,000.

       25.     This Court has personal jurisdiction over Defendants because Defendants used and

disseminated data derived directly from Illinois-based TikTok users and exposed residents of

Illinois to ongoing privacy risks within Illinois based on the collection, capture, obtainment,

disclosure, redisclosure and dissemination of their biometric identifiers and information.

Furthermore, many of the images Defendants used for their unlawful collection, capture and

obtainment of biometric identifiers and information were created in Illinois, uploaded from

Illinois, and/or managed via Illinois-based user accounts, computers, and mobile devices. Because

of the scope and magnitude of Defendants’ conduct, Defendants knew that their collection,

capture, obtainment, disclosure, redisclosure and dissemination of impacted individuals’ biometric

identifiers and information would injure Illinois residents and citizens. Defendants knew or had

reason to know that collecting, capturing, obtaining, disclosing, redisclosing and disseminating



                                                 7
 Case:
   Case:
       1:19-cv-07915
       1:20-cv-04699
         1:20-cv-02810
                     Document
                       Document
                              #: #:
                                 52-2
                                 59-4
                                    32 Filed:
                                       Filed: 09/09/20
                                              06/12/20 Page
                                                       Page 10
                                                            9 ofof30
                                                                   31PageID
                                                                      PageID#:605
                                                                             #:2194
                                                                             #:1322




Illinois citizens’ and residents’ biometric identifiers and information without providing the

requisite notice or obtaining the requisite releases would deprive Illinois citizens and residents of

their statutorily-protected privacy rights, neutralize Illinois citizens’ and residents’ ability to

control access to their biometric identifiers and information via their Illinois-managed devices and

exposed minors in Illinois to potential surveillance and other privacy harms as they went about

their lives within the state.

           26.   Furthermore, through the TikTok app, Defendants actively collect information

harvested from the Illinois-based devices of Illinois residents, including “location information”

based on users’ “SIM card and/or IP address.”10

           27.   Defendants use this harvested information to “provide [users] with location-based

services, such as advertising and other personalized content” directed toward Illinois.11

           28.   Defendants’ deliberate gathering of Illinois users’ personally identifiable

information is intentionally targeted toward Illinois residents, including Plaintiffs and the Class,

and constitutes purposeful activity directed at devices and individuals in Illinois.

           29.   Indeed, Defendants attract advertisers by touting the TikTok’s app’s ability to target

users by, among other things, location, stating that “[i]t has never been easier to reach potential

customers by precisely targeting your audience. Using TikTok Ads, you can target your audience




10
     https://www.tiktok.com/legal/privacy-policy?lang=en (last accessed June 12, 2020).
11
     Id.


                                                   8
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 10
                                                             11 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:606
                                                                             #:2195
                                                                             #:1323




by gender, location, age, interests, and other unique variables.”12 TikTok expressly targets its

advertisements by State, including, upon information and belief, within Illinois.13

           30.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the acts

or omissions giving rise to the claims alleged herein occurred in Illinois. Alternatively, venue is

proper under 28 U.S.C. § 1391(b)(3) because this Court has personal jurisdiction over Defendants.

                                          FACTUAL BACKGROUND

      I.         The Biometric Information Privacy Act

           31.      BIPA seeks to safeguard individuals’ biometric identifiers and information.

           32.      Biometric identifiers include a scan of an individual’s face geometry or voiceprint.

740 ILCS § 14/10.

           33.      Biometric information is “any information . . . based on an individual’s biometric

identifier used to identify an individual.” 740 ILCS § 14/10.

           34.      In the early 2000s, major national corporations started using Chicago and other

locations in Illinois to test “new applications of biometric-facilitated financial transactions,

including finger-scan technologies at grocery stores, gas stations, and school cafeterias.” 740 ILCS

§ 14/5(c). Given its relative infancy, an overwhelming portion of the public became weary of this

then-growing yet unregulated technology. See 740 ILCS § 14/5.

           35.      In late 2007, a biometrics company called Pay by Touch, which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions, filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature because




12
     https://ads.tiktok.com/help/article?aid=6667447877242978309 (last accessed June 12, 2020).
13
  https://ads.tiktok.com/help/article?aid=6721969269619294213 (last accessed June 12, 2020)
(describing “Ad Targeting” by “state/province”).
                                                     9
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 11
                                                             12 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:607
                                                                             #:2196
                                                                             #:1324




suddenly there was a serious risk that millions of fingerprint records – which, like other unique

biometric identifiers, can be linked to people’s sensitive financial and personal data – could now

be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who

used the company’s fingerprint scanners were completely unaware that the scanners were not

actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the

now-bankrupt company, and that their unique biometric identifiers could now be sold to unknown

third parties.

            36.      Recognizing the “very serious need [for] protections for the citizens of Illinois

when it [came to their] biometric information,” Illinois enacted BIPA in 2008. See Illinois House

Transcript, 2008 Reg. Sess. No. 276; 740 ILCS § 14/5.

            37.      Additionally, to ensure compliance, BIPA provides that, for each violation, the

prevailing party may recover $1,000 or actual damages, whichever is greater, for negligent

violations and $5,000, or actual damages, whichever is greater, for intentional or reckless

violations. 740 ILCS § 14/20.

            38.      BIPA is an informed consent statute which achieves its goal by making it unlawful

for a company to, among other things, collect, capture, purchase, receive through trade, or

otherwise obtain a person’s or a customer’s biometric identifiers or biometric information, unless

it first:

                  a. Informs the subject in writing that a biometric identifier or biometric information
                     is being collected, stored and used;

                  b. Informs the subject in writing of the specific purpose and length of term for which
                     a biometric identifier or biometric information is being collected, stored, and used;
                     and




                                                      10
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 12
                                                             13 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:608
                                                                             #:2197
                                                                             #:1325




              c. Receives a written release executed by the subject of the biometric identifier or
                 biometric information.

See 740 ILCS § 14/15(b).

        39.      Biometric identifiers include retina and iris scans, fingerprints and handprints, and

– most importantly here – facial geometry and voiceprints. See 740 ILCS § 14/10. Biometric

information is separately defined to include any information based on an individual’s biometric

identifier that is used to identify an individual. Id.

        40.      BIPA establishes standards for how companies must handle Illinois citizens’

biometric identifiers and biometric information. See, e.g., 740 ILCS § 14/15(c)-(d). For example,

BIPA prohibits private entities from disclosing a person’s or customer’s biometric identifier or

biometric information without first obtaining consent for such disclosure. See 740 ILCS §

14/15(d)(1).

        41.      BIPA also prohibits selling, leasing, trading, or otherwise profiting from a person’s

biometric identifiers or biometric information (740 ILCS § 14/15(c)) and requires companies to

develop and comply with a written policy – made available to the public – establishing a retention

schedule and guidelines for permanently destroying biometric identifiers and biometric

information when the initial purpose for collecting such identifiers or information has been

satisfied or within three years of the individual’s last interaction with the company, whichever

occurs first. 740 ILCS § 14/15(a).

        42.      The Illinois legislature enacted BIPA due to the increasing use of biometric data in

financial and security settings, the general public’s hesitation to use biometric information, and –

most significantly – the unknown ramifications of biometric technology. Biometrics are

biologically unique to the individual and, once compromised, an individual is at a heightened risk

for identity theft and left without any recourse.

                                                    11
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 13
                                                             14 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:609
                                                                             #:2198
                                                                             #:1326




           43.      BIPA provides individuals with a private right of action, protecting their right to

privacy regarding their biometrics as well as protecting their rights to know the precise nature for

which their biometrics are used and how they are being stored and ultimately destroyed. Unlike

other statutes that only create a right of action if there is a qualifying data breach, BIPA strictly

regulates the manner in which entities may collect, store, use, and disseminate biometrics and

creates a private right of action for lack of statutory compliance.

           44.      Plaintiffs, like the Illinois legislature, recognize how imperative it is to keep

biometric information secure. Biometric information, unlike other personal identifiers such as a

social security number, cannot be changed or replaced if hacked or stolen.

     II.         Defendants’ Unlawful Conduct

           45.      ByteDance, Inc., the parent company of TikTok, Inc., first launched the TikTok

app (then known as “Douyin”) in China in September 2016. The app ultimately became available

in the United States in August 2018 following a merger between TikTok and Shanghai-based

social media platform Musical.ly.14 While TikTok and Douyin are similar to each other and

essentially the same app, they run on separate servers to comply with Chinese censorship

restrictions.

           46.      In 2019, Douyin introduced the “in-video” search function, which allows users to

filter for individuals using facial recognition. This function “allows users to highlight and search




14
     In November of 2019, the New York Times reported that the United States government had
opened a national security review of the 2017 acquisition of Musical.ly, the American predecessor
of TikTok, by the Chinese company ByteDance based on concerns that data from TikTok was
being shared with China. See Jack Nicas, Mike Isaac, and Ana Swanson, TikTok Said to Be Under
National Security Review, The New York Times (November 1, 2019), available at
https://www.nytimes.com/2019/11/01/technology/tiktok-national-security-review.html           (last
accessed June 12, 2020).


                                                    12
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 14
                                                             15 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:610
                                                                             #:2199
                                                                             #:1327




the platform for the face of a person within a video.”15 While this function is not active in TikTok,

Douyin users in China, or elsewhere, can perform in-video searches for Illinois citizens.

       47.     In Illinois, and in direct violation of BIPA, the TikTok app’s proprietary facial

recognition technology scans every video uploaded to the app for faces, extracts geometric data

relating to the unique points and contours (i.e., biometric identifiers) of each face, and then uses

that data to create and store a template of each face - all without ever informing anyone of these

practices.

       48.     To accomplish this end, Defendants implemented the same artificial intelligence

tool that is used in the Douyin app in order to automatically perform facial scans. This technology

permits users to superimpose images onto their face or to use various “filters” that alter, distort, or

enhance their facial features.

       49.     This technology, known as Deepfake, extracts biometrics in order to “superimpose

your face onto any video, or any picture, or anything” says Richard Jackson, Cybersecurity

Division Chief at Fort Knox. 16

       50.     Similarly, the TikTok app also applies proprietary biometric recognition

technology to scan every video uploaded to the app for voiceprints (i.e., biometric identifiers),

extracting similar data points to create and store voiceprints of each user - all without ever

informing anyone of these practices.




15
   See Jessica Rapp, In-video search: A new opportunity for influencer marketing on Douyin?,
PR Week (November 6, 2019), available at https://www.prweek.com/article/1664878/in-video-
search-new-opportunity-influencer-marketing-douyin (last accessed June 12, 2020).
16
   Eric Pilgic, Army Cybersecurity: Social media platforms offer children exciting, frightening
environments, U.S. Army (January 22, 2020), available at
https://www.army.mil/article/231909/army_cybersecurity_social_media_platforms_offer_childre
n_exciting_frightening_environments (last accessed June 12, 2020).


                                                  13
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 15
                                                             16 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:611
                                                                             #:2200
                                                                             #:1328




       51.     As clearly stated in TikTok’s Privacy Policy, TikTok’s user data is subsequently

transferred and shared with servers located outside the United States including backup servers

located in Singapore.17 Further, prior to TikTok’s 2019 privacy changes, American user data was

shared, stored, and processed in the “United States of America, Singapore, Japan or [] China.”18

       52.     In addition, Defendants profit from the use of individuals’ biometric identifiers.

Defendants extract users’ biometric identifiers in order to precisely categorize target audiences for

advertisers, thus maintaining a competitive advantage over other social media advertising

platforms. In effect, Defendants have surreptitiously created an immense commercial database,

consisting of millions, if not billions, of users’ data - including Plaintiffs’ unique and personally

identifiable biometric identifiers - that can be used for further commercial advantage and other

harmful purposes.19

       53.     The TikTok app also allows users to sign into the apps through Facebook, Google,

and Twitter – in turn allowing Defendants access to biometric identifiers stored in each

individual’s social media accounts.




17
      See TikTok Privacy Policy as of January 1, 2020, available                                  at
https://www.tiktok.com/legal/privacy-policy?lang=en (last accessed June 12, 2020).
18
  Helen Ehrlich, TikTok is Scamming People & Stealing Information, Affinity (November 4,
2018), available at http://culture.affinitymagazine.us/tik-tok-is-scamming-people-stealing-
information/ (last accessed June 12, 2020).
19
   See Reindhart Krause, TikTok Raises Profile As Digital Ad Rival to Snap, Facebook, Google,
Investor’s Business Daily (May 18, 2020) (discussing TikTok’s rising popularity and stating that
“big brands in digital advertising – such as restaurant chain Chipotle Mexican Grill (CMG),
cosmetics firm Elf Beauty (ELF), Walmart (WMT) and Ralph Lauren (RL) — have
experimented with ads on TikTok.”) available at
https://www.investors.com/news/technology/tik-tok-video-app-digital-advertising/ (last accessed
June 12, 2020).


                                                 14
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 16
                                                             17 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:612
                                                                             #:2201
                                                                             #:1329




       54.     By utilizing these biometric databases, TikTok maintains a competitive advantage

over other social media apps and secures profits from its use of biometric data, all while failing to

comply with the minimum requirements for handling users’ biometric data established by BIPA.20

       55.     In addition, former Musical.ly users who accessed the app prior to its consolidation

with the current TikTok app have no idea to whom Musical.ly disclosed their biometric data or

what third parties may have accessed their biometric data as a consequence of this consolidation.

       56.     Having become ubiquitous among teenagers and children alike, TikTok puts

millions of children’s biometric information at risk, without the consent or knowledge of their

parents or lawful guardians.

       57.     In collecting, capturing and otherwise obtaining the biometric identifiers and

information of Plaintiffs and Class Members and, upon information and belief, subsequently

disclosing, redisclosing and otherwise disseminating those biometric identifiers and information

to other related corporate entities – all without providing the requisite notice, obtaining the

requisite releases or satisfying any of BIPA’s other provisions that would excuse it from BIPA’s

mandates – Defendants violated BIPA.

       58.     In further violation of BIPA, as a private entity in possession of Plaintiffs’ and Class

Members’ biometric identifiers and information, Defendants failed to adopt or make available to

the public a retention schedule or guidelines for permanently destroying such biometric identifiers

and information once the initial purpose for collecting them had or has been satisfied.




20
     See Lauren Strapagiel, This Researcher’s Observation Shows the Uncomfortable Bias of
TikTok’s Algorithm, Buzzfeed News (February 26, 2020), available at
https://www.buzzfeednews.com/article/laurenstrapagiel/tiktok-algorithim-racial-bias (last
accessed June 12, 2020).
                                                 15
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 17
                                                             18 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:613
                                                                             #:2202
                                                                             #:1330




          59.      Defendants’ violations of BIPA were intentional and reckless or, in the alternative,

negligent.

   III.         Allegations Related to Plaintiffs

          60.      Each Plaintiff, an Illinois minor, separately downloaded the TikTok app onto their

mobile device(s). Initially, Plaintiffs were not required to disclose information about their age, nor

were they required to enter a written release before receiving a TikTok account.

          61.      Each Plaintiff uploaded and posted numerous videos to TikTok, which included

images of their faces, and/or their faces have appeared in other users’ uploaded videos. Each

Plaintiff has been subject to, either through their own videos or the videos of others in which they

have appeared, TikTok’s face sticker, face filter, face tracker lens, and voiceprint filter

technologies.

          62.      Through these videos, Defendants have collected and stored Plaintiffs’ unique

biometric identifiers or biometric information. Defendants have subsequently disclosed and/or

disseminated these biometric identifiers or biometric information to third parties, including out of

state servers which store the biometric information.

          63.      Defendants shared Plaintiffs’ biometric identifiers without their or their legal

guardians’ knowledge, or consent.

          64.      Plaintiffs have continuously and repeatedly been exposed to the risks and harmful

conditions created by Defendants’ multiple violations of BIPA alleged herein.

          65.      No amount of time or money can compensate Plaintiffs if their biometric identifiers

are compromised by the lax procedures through which Defendants captured, stored, used, and

disseminated their and other similarly-situated individuals’ biometrics. Moreover, Plaintiffs would

not have provided their biometric identifiers to Defendants, and their legal guardian would not



                                                    16
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 18
                                                             19 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:614
                                                                             #:2203
                                                                             #:1331




have consented to their use of TikTok, had they known that Defendants would retain such

information for an indefinite period of time without consent.

         66.      A showing of actual damages is not necessary in order to state a claim under BIPA.

See Rosenbach v. Six Flags Ent. Corp., 2019 IL 123186, ¶ 40 (“[A]n individual need not allege

some actual injury or adverse effect, beyond violation of his or her rights under the Act, in order

to qualify as an “aggrieved” person and be entitled to seek liquidated damages and injunctive relief

pursuant to the Act”).

         67.      As Plaintiffs are not required to allege or prove actual damages in order to state a

claim under BIPA, they seek statutory damages under BIPA as compensation for the injuries

caused by Defendants. Rosenbach, 2019 IL 123186, ¶ 40.

   IV.         Plaintiffs’ Claims Are Not Subject to Arbitration

         68.      Certain of TikTok’s Terms of Use purport to require users to submit to arbitration

and to waive all rights to pursue legal proceedings against Defendants through the class action

device. These terms are invalid and unenforceable against minors, including Plaintiffs and the

Class.

         69.      Under Illinois law, a minor is without legal capacity to enter into a contract and

thus is legally incapable of contracting in the first place. Because Plaintiffs and Class members are

all minors, Defendants cannot enforce any purported arbitration and/or class action waiver against

Plaintiffs or the Class because no agreement was ever formed in the first place.

         70.      Furthermore, while Defendants attempt to surreptitiously secure minor users’

“consent” to TikTok’s Terms of Use – which such users cannot legally provide -- Defendants do

not make any attempt to secure the consent of parents or lawful-guardians.




                                                   17
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 19
                                                             20 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:615
                                                                             #:2204
                                                                             #:1332




       71.      Defendants have not obtained consent from the parents or lawful guardians of

Class Members for their accounts.

       72.     Defendants fail to make reasonable efforts to ensure that a parent or lawful guardian

of Class Members receives direct notice of their practices regarding the collection, use, or

disclosure of personal information.

       73.     Defendants do not at any point contact the parents or lawful guardians of Class

Members to give them notice and do not even ask for contact information for the parents or lawful

guardians of Class Members.

       74.     Thus, Defendants have no means of obtaining verifiable parental consent, or the

consent of any lawful guardian, before any collection, use, or disclosure of the personal

information of Class Members, nor do Defendants obtain verifiable parental consent to any alleged

arbitration or class action waiver provisions.

                                        CLASS ALLEGATIONS

       75.     Plaintiffs bring this action individually and as a class action under Federal Rule of

Civil Procedure 23, seeking damages and equitable relief on behalf of the following Class for

which Plaintiffs seek certification:

       All Illinois residents under the age of 18 who had their facial geometry,
       voiceprint, or other biometric identifier collected, captured, received, or
       otherwise obtained, maintained, stored or disclosed by Defendants during the
       applicable statutory period.

       76.     Excluded from the Class are: (a) Defendants; (b) any parent, affiliate or subsidiary

of Defendants; (c) any entity in which Defendants have a controlling interest; (d) any of

Defendants’ officers or directors; or (e) any successor or assign of Defendants. Also excluded are

any judge or court personnel assigned to this case and members of their immediate families.




                                                 18
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 20
                                                             21 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:616
                                                                             #:2205
                                                                             #:1333




       77.     Plaintiffs reserve the right to amend or modify the class definitions with greater

specificity or division after having had an opportunity to conduct discovery.

       78.     Numerosity. While the exact number of Class Members is not known at this time,

Defendants collected, captured, obtained, disclosed, redisclosed and otherwise disseminated

biometric identifiers and information from hundreds of millions of users, and Plaintiffs estimate

the total number of Class Members to be, at least, in the tens of thousands. Consistent with Rule

23(a)(1), the proposed Class is therefore so numerous that joinder of all members is impracticable.

Class Members may be identified through objective means, including objective data available to

Defendants regarding their user data. Class Members may be notified of the pendency of this

action by recognized, Court-approved notice dissemination methods, which may include U.S.

mail, electronic mail, internet postings, social media and/or published notice

       79.     Commonality and predominance. Common questions of law and fact exist as to

all Class Members. These common questions of law or fact predominate over any questions

affecting only individual members of the proposed Class. Common questions include, but are not

limited to, the following:

               a.      Whether Defendants collected, captured and otherwise obtained the

                       biometric identifiers and information of Plaintiffs and Class Members;

               b.      Whether Defendants possessed the biometric identifiers and information of

                       Plaintiffs and Class Members;

               c.      Whether Defendants disclosed, redisclosed and otherwise disseminated the

                       biometric identifiers and information of Plaintiffs and Class Members;

               d.      Whether Defendants profited from the biometric identifiers and information

                       of Plaintiffs and Class Members;



                                                19
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 21
                                                             22 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:617
                                                                             #:2206
                                                                             #:1334




               e.     Whether Defendants provided the notice required by BIPA before

                      collecting, capturing, obtaining, disclosing, redisclosing and otherwise

                      disseminating the biometric identifiers and information of Plaintiffs and

                      Class Members;

               f.     Whether Defendants obtained enforceable written releases from Plaintiffs

                      and Class Members or their authorized representatives before collecting,

                      capturing, obtaining, disclosing, redisclosing and otherwise disseminating

                      the biometric identifiers and information or Plaintiffs and Class Members;

               g.     Whether Defendants had in place – and disclosed to the public – the written

                      retention and destruction policies required by BIPA while in possession of

                      Plaintiffs’ and Class Members’ biometric identifiers and information;

               h.     Whether Defendants protected Plaintiffs’ and Class Members’ biometric

                      identifiers and information from disclosure using the reasonable standard of

                      care within Defendants’ industry and in a manner that was the same as or

                      more protective than the manner in which Defendants protects other

                      confidential and sensitive information;

               i.     Whether Plaintiffs and Class Members suffered damages as a proximate

                      result of Defendants; and

               j.     Whether Plaintiffs and Class Members are entitled to damages, equitable

                      relief and other relief.

       80.     Typicality. Plaintiffs’ claims are typical of the claims of the Class because

Plaintiffs and all members of the proposed Class have suffered similar injuries as a result of the




                                                 20
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 22
                                                             23 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:618
                                                                             #:2207
                                                                             #:1335




same practices alleged herein. Plaintiffs have no interests to advance adverse to the interests of the

other members of the proposed Class.

       81.     Adequacy. Plaintiffs will fairly and adequately protect the interests of the proposed

Class and have retained as counsel attorneys experienced in class actions and complex litigation.

       82.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this dispute. The injury suffered by each Class Member, while meaningful

on an individual basis, may not be of such magnitude as to make the prosecution of individual

actions against Defendants economically feasible. Even if Class Members could afford individual

litigation, those actions would put immeasurable strain on the court system. Moreover, individual

litigation of the legal and factual issues of the case would increase the delay and expense to all

parties and the court system. A class action, however, presents far fewer management difficulties

and provides the benefit of a single adjudication, economy of scale and comprehensive supervision

by a single court.

       83.     In the alternative, the proposed Class may be certified because:

               a.      The prosecution of separate actions by each individual member of the

                       proposed Class would create a risk of inconsistent adjudications, which

                       could establish incompatible standards of conduct for Defendants;

               b.      The prosecution of individual actions could result in adjudications that as a

                       practical matter would be dispositive of the interests of non-party Class

                       Members or which would substantially impair their ability to protect their

                       interests; and




                                                 21
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 23
                                                             24 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:619
                                                                             #:2208
                                                                             #:1336




               c.      Defendants acted or refused to act on grounds generally applicable to the

                       proposed Class, thereby making final and injunctive relief appropriate with

                       respect to members of the proposed Class.

                               FIRST CAUSE OF ACTION
  Violation of 740 ILCS § 14/15(a): Failure to Institute, Maintain and Adhere to Publicly-
                              Available Retention Schedule

       84.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       85.     BIPA mandates that companies in possession of biometric data establish and

maintain a satisfactory biometric data retention – and, importantly, deletion – policy. Specifically,

those companies must: (i) make publicly available a written policy establishing a retention

schedule and guidelines for permanent deletion of biometric data (at most three years after the

company’s last interaction with the individual); and (ii) actually adhere to that retention schedule

and actually delete the biometric information. See 740 ILCS § 14/15(a).

       86.     Defendants fail to comply with these BIPA mandates.

       87.     Defendants qualify as “private entities” under BIPA. See 740 ILCS § 14/10.

       88.     Plaintiffs and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry and/or voiceprints), as explained in

detail in Sections II and III, supra. See 740 ILCS § 14/10.

       89.     Plaintiffs’ and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

       90.     Defendants failed to publish a publicly available retention schedule or guidelines

for permanently destroying biometric identifiers and biometric information as specified by BIPA.

See 740 ILCS § 14/15(a).




                                                 22
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 24
                                                             25 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:620
                                                                             #:2209
                                                                             #:1337




       91.     Upon information and belief, Defendants lack retention schedules and guidelines

for permanently destroying Plaintiffs’ and the Class’s biometric data and have not and will not

destroy Plaintiffs’ or the Class’s biometric data when the initial purpose for collecting or obtaining

such data has been satisfied or within three years of the individual’s last interaction with the app.

       92.     On behalf of themselves and the Class, Plaintiffs seek: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and the Class by

requiring Defendants to comply with BIPA’s requirements for the collection, storage, and use of

biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS § 14/20(2) or,

in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

pursuant to 740 ILCS § 14/20(3).

                             SECOND CAUSE OF ACTION
Violation of 740 ILCS § 14/15(b): Failure to Obtain Informed Written Consent and Release
                   Before Obtaining Biometric Identifiers or Information

       93.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       94.     BIPA requires companies to obtain informed written consent from individuals

before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s

biometric identifiers or biometric information unless [the entity] first: (1) informs the subject…in

writing that a biometric identifier or biometric information is being collected or stored; (2) informs

the subject…in writing of the specific purpose and length of term for which a biometric identifier

or biometric information is being collected, stored, and used; and (3) receives a written release




                                                  23
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 25
                                                             26 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:621
                                                                             #:2210
                                                                             #:1338




executed by the subject of the biometric identifier or biometric information…” 740 ILCS §

14/15(b) (emphasis added).

       95.     Defendants fail to comply with these BIPA mandates.

       96.     Defendants are “private entities” under BIPA. See 740 ILCS § 14/10.

       97.     Plaintiffs and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry and/or voiceprints), as explained in

detail in Sections II and III, supra. See 740 ILCS § 14/10.

       98.     Plaintiffs’ and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

       99.     Defendants systematically and automatically collected, used, stored and

disseminated Plaintiffs’ and the Class’s biometric identifiers and/or biometric information without

first obtaining the written release required by 740 ILCS § 14/15(b)(3).

       100.    Defendants did not inform Plaintiffs and the Class in writing that their biometric

identifiers and/or biometric information were being collected, stored, used and disseminated, nor

did Defendants inform Plaintiffs and the Class in writing of the specific purpose(s) and length of

term for which their biometric identifiers and/or biometric information were being collected,

stored, used, and disseminated as required by 740 ILCS § 14/15(b)(1)-(2).

       101.    By collecting, storing, and using Plaintiffs’ and the Class’s biometric identifiers

and biometric information as described herein, Defendants violated Plaintiffs’ and the Class’s

rights to privacy in their biometric identifiers or biometric information as set forth in BIPA. See

740 ILCS § 14/1, et seq.

       102.    On behalf of themselves and the Class, Plaintiffs seek: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and the Class by



                                                  24
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 26
                                                             27 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:622
                                                                             #:2211
                                                                             #:1339




requiring Defendants to comply with BIPA’s requirements for the collection, storage, and use of

biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS § 14/20(2) or,

in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

pursuant to 740 ILCS § 14/20(3).

                                   THIRD CAUSE OF ACTION
              Violation of 740 ILCS § 14/15(d): Disclosure of Biometric Identifiers and
                               Information Before Obtaining Consent

       103.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       104.    BIPA prohibits private entities from disclosing a person’s or customer’s biometric

identifier or biometric information without first obtaining consent for that disclosure. See 740

ILCS § 14/15(d)(1).

       105.    Defendants fail to comply with this BIPA mandate.

       106.    Defendants qualify as “private entities” under BIPA. See 740 ILCS § 14/10.

       107.    Plaintiffs and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry and/or voiceprints), as explained in

detail in Sections II and III, supra. See 740 ILCS § 14/10.

       108.    Plaintiffs’ and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

       109.    Defendants systematically and automatically disclosed, redisclosed, or otherwise

disseminated Plaintiffs’ and the Class’s biometric identifiers and/or biometric information without

first obtaining the consent required by 740 ILCS § 14/15(d)(1).




                                                 25
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 27
                                                             28 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:623
                                                                             #:2212
                                                                             #:1340




       110.    By disclosing, redisclosing, or otherwise disseminating Plaintiffs’ and the Class’s

biometric identifiers and biometric information as described herein, Defendants violated Plaintiffs’

and the Class’s rights to privacy in their biometric identifiers or biometric information as set forth

in BIPA. See 740 ILCS § 14/1, et seq.

       111.    On behalf of themselves and the Class, Plaintiffs seek: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and the Class by

requiring Defendants to comply with BIPA’s requirements for the collection, storage, use and

dissemination of biometric identifiers and biometric information as described herein; (3) statutory

damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §

14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA

pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation

expenses pursuant to 740 ILCS § 14/20(3).

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiffs, E.R., a minor, by and through her Guardian L.H., K.M., a minor, by

and through her Guardian C.M., D.M., a minor, by and through her Guardian D.H., L.B., a minor,

by and through his or her Guardian Molly Janik, and H.S., a minor by and through her Guardian

J.S., respectfully request that this Court enter an Order:

       A.      Certifying this case as a class action on behalf of the Class defined above,
               appointing Plaintiffs as Class representatives and appointing undersigned counsel
               as Class Counsel;

       B.      Declaring that Defendants’ actions, as set forth above, violate BIPA;

       C.      Awarding statutory damages of $5,000 for each intentional and/or reckless
               violation of BIPA pursuant to 740 ILCS § 14/20(2) or, in the alternative, statutory
               damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS §
               14/20(1);




                                                  26
 Case:
  Case:1:20-cv-04699
       1:19-cv-07915
         1:20-cv-02810Document
                       Document#:#:59-4
                                  52-2
                                    32 Filed:
                                        Filed: 06/12/20
                                               09/09/20 Page
                                                        Page 28
                                                             29 of
                                                                of 30
                                                                   31 PageID
                                                                      PageID #:624
                                                                             #:2213
                                                                             #:1341




      D.     Declaring that Defendants’ actions, as set forth above, were intentional and/or
             reckless;

      E.     Awarding injunctive and other equitable relief as is necessary to protect the
             interests of Plaintiffs and the Class, including an Order requiring Defendants to
             collect, store, use and disseminate biometric identifiers and/or biometric
             information in compliance with BIPA;

      F.     Awarding Plaintiffs and the Class their reasonable attorneys’ fees and costs and
             other litigation expenses pursuant to 740 ILCS § 14/20(3);

      G.     Awarding Plaintiffs and the Class pre- and post-judgment interest, to the extent
             allowable; and,

      H.     Awarding such other and further relief as equity and justice may require.

                                DEMAND FOR JURY TRIAL

      Plaintiffs demand a jury trial on all claims so triable.

Date: June 12, 2020                                  Respectfully Submitted,

                                                     /s/ Katrina Carroll
                                                     Katrina Carroll
                                                     kcarroll@carlsonlynch.com
                                                     Kyle A. Shamberg
                                                     kshamberg@ carlsonlynch.com
                                                     Nicholas R. Lange
                                                     nlange@carlsonlynch.com
                                                     111 W. Washington Street, Suite 1240
                                                     Chicago, IL 60602
                                                     Telephone: (312) 750-1265

                                                     Douglas A. Millen
                                                     Brian M. Hogan
                                                     FREED KANNER LONDON &
                                                        MILLEN LLC
                                                     2201 Waukegan Road, Suite 130
                                                     Bannockburn, Illinois 60015
                                                     Tel.: (224) 632-4500
                                                     Fax: (224) 632-4521
                                                     dmillen@fklmlaw.com
                                                     bhogan@fklmlaw.com

                                                     Jonathan M. Jagher
                                                     Kimberly A. Justice
                                                     FREED KANNER LONDON &
                                                     MILLEN LLC

                                                27
Case:
 Case:1:20-cv-04699
      1:19-cv-07915
        1:20-cv-02810Document
                      Document#:#:59-4
                                 52-2
                                   32 Filed:
                                       Filed: 06/12/20
                                              09/09/20 Page
                                                       Page 29
                                                            30 of
                                                               of 30
                                                                  31 PageID
                                                                     PageID #:625
                                                                            #:2214
                                                                            #:1342




                                            923 Fayette St.
                                            Conshohocken, PA 19428
                                            Tel.: (610) 234-6487
                                            Fax: (224) 632-4521
                                            jjagher@fklmlaw.com
                                            kjustice@fklmlaw.com

                                            Jennifer W. Sprengel
                                            Daniel O. Herrera
                                            Nickolas J. Hagman
                                            CAFFERTY CLOBES MERIWETHER
                                            & SPRENGEL LLP
                                            150 S. Wacker, Suite 3000
                                            Chicago, Illinois 60606
                                            Telephone: 312-782-4880
                                            Facsimile: 318-782-4485
                                            jsprengel@caffertyclobes.com
                                            dherrera@caffertyclobes.com
                                            nhagman@caffertyclobes.com

                                            Joseph G. Sauder
                                            Joseph B. Kenney
                                            SAUDER SCHELKOPF LLC
                                            1109 Lancaster Avenue
                                            Berwyn, PA 19312
                                            Telephone: (610) 200-0580
                                            Fax: (610) 421-1326
                                            jgs@sstriallawyers.com
                                            jbk@sstriallawyers.com

                                            Richard R. Gordon
                                            Gordon Law Offices, Ltd.
                                            111 West Washington Street
                                            Suite 1240
                                            Chicago, Illinois 60602
                                            Tel: (312) 332-5200
                                            Fax: (312) 242-4966
                                            rrg@gordonlawchicago.com

                                            James B. Zouras
                                            Ryan F. Stephan
                                            Andrew C. Ficzko
                                            Megan E. Shannon
                                            STEPHAN ZOURAS, LLP
                                            100 N. Riverside Plaza,
                                            Suite 2150

                                       28
Case:
 Case:1:20-cv-04699
      1:19-cv-07915
        1:20-cv-02810Document
                      Document#:#:59-4
                                 52-2
                                   32 Filed:
                                       Filed: 06/12/20
                                              09/09/20 Page
                                                       Page 30
                                                            31 of
                                                               of 30
                                                                  31 PageID
                                                                     PageID #:626
                                                                            #:2215
                                                                            #:1343




                                            Chicago, Illinois 60606
                                            312.233.1550
                                            312.233.1560 f
                                            rstephan@stephanzouras.com
                                            jzouras@stephanzouras.com
                                            aficzko@stephanzouras.com
                                            mshannon@stephanzouras.com

                                            Erik H. Langeland (pro           hac   vice
                                            forthcoming)
                                            733 Third Avenue, 15th Floor
                                            New York, N.Y. 10017
                                            (212) 354-6270
                                            elangeland@langelandlaw.com

                                            Jon A. Tostrud (pro hac vice forthcoming)
                                            TOSTRUD LAW GROUP, P.C.
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                            (310) 278-2600
                                            jtostrud@tostrudlaw.com


                                            Counsel for Plaintiffs and the Putative
                                            Class




                                       29
